Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a method for liquid removal to increase accuracy of gas flow meters, the method comprising the steps of: contacting a natural gas feedstream comprising wet gas with an impingement plate; separating liquids from the natural gas feedstream to produce a dry gas stream and aggregated liquids; collecting the aggregated liquids from the natural gas feedstream; measuring a flow rate of the dry gas stream, including the use of a venturi meter; pressurizing the collected aggregated liquids with a portion of the dry gas stream after measuring the dry gas stream, the portion of the dry gas stream expanding after measuring, where a first pressure of the portion of the dry gas stream after measuring is greater than a second pressure surrounding the collected aggregate liquids; and flowing the collected aggregated liquids and the portion of the dry gas stream to a common line.”
Gysling (US 20070006727) teaches a system and method for optimizing the gas/liquid separation process having a separator (102), a venturi meter (104) with impingement plate (fig. 1a; no number).  However, Gysling does not disclose or teaches or suggest pressurizing the collected aggregated liquids with a portion of the dry gas stream after measuring the dry gas stream, the portion of the dry gas stream expanding after measuring, where a first pressure of the portion of the dry gas stream after measuring is greater than a second pressure surrounding the collected aggregate 
Claims 2-10 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUNG H BUI/           Primary Examiner, Art Unit 1773